Title: Oct. 25. Fryday.
From: Adams, John
To: 


       Dined at Gourney. Carriage broke again. Arrived at Night, at Pont-Sainte-Maxence, two Posts from Chantilly and one and an half from Senlis.
       
        The Ecchoing horn
        The ecchoing horn calls the Sportsmen abroad
        To horse, my brave Boys, and away
        The morning is up and the Cry of the hounds
        Upbraids our too tedious Delay.
       
       
       
        What Pleasure We find in pursuing the Fox
        O’er hills and o’er Valleys he flies
        Then follow, W’ell soon overtake him. Huzza
        The Traitor is seized on and dies.
       
       
        Tryumphant returning at night with our Spoils
        Like Bacchanals shouting and gay
        How Sweet with a Bottle and Lass to refresh
        And loose the Fatigues of the Day.
       
       
        With Sport, Love and Wine fickle Fortune defy
        Dull Wisdom all Happiness sours
        Since Life is no more than a Passage at best
        Let’s strew the Way over with Flowers.
       
      